Citation Nr: 0005264	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for service-connected 
Pott's disease, inactive, with kyphotic deformity and 
complete limitation of motion, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr. 
Attorney


INTRODUCTION

The veteran had recognized service from January 1943 to March 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1997, the Board upheld the RO's denial of the veteran's 
claims.  The veteran filed a timely appeal to the United 
States Court of Veteran's Claims (Court).  In August 1999, 
the Court reversed, in part, and vacated, in part, the 
Board's decision.  The Court directed the Board to grant the 
claim of entitlement to a total rating based on individual 
unemployability due to the service-connected disabilities.  

In December 1999, the Board granted the claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  This decision was 
immediately sent to the RO in order to fulfill the 
requirements of the Court's August 1999 order.  In a December 
1999 rating decision, the RO granted entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  Accordingly, this claim have been 
granted and, under the guidance supplied by the United States 
Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, this claim is not before the Board at 
this time.


REMAND

Within the August 1999 determination, the Court remanded the 
claim of entitlement to an increased rating for the service-
connected Pott's disease "for the Board" to obtain either a 
medical opinion from the Chief Medical Director (CMD) or an 
independent medical opinion (IME).  Before a letter is sent 
to the medical expert requesting this opinion, the Court 
required that the appellant's counsel be given the 
opportunity to submit a draft of such letter to the 
Secretary's representative in Washington, D.C.  The Court 
emphasized that the Board, not the RO, is to obtain the CMD 
or IME opinion.  As noted by the Board in December 1999, on 
page 12 of the Court's decision it was implied that an 
additional physical evaluation of the veteran should be 
acquired after the CMD or IME opinion is obtained. 

In February 2000, the Board, pursuant to the Court's order, 
requested that the veteran's attorney provide a draft of an 
engagement letter to the CMD or IME.  In December 1999, the 
veteran's attorney contended that another physical 
examination was not required.  However, in February 2000, the 
attorney contended that x-ray studies would be required prior 
to a CMD or IME report. 

CMD and IME reports acquired by the Board under 38 C.F.R. 
§ 20.901 (1999) are used to obtain "opinions" from 
independent medical experts.  The Court did not mandate that 
the individual responsible for preparing the IME or CMD 
report physically evaluate the veteran.  In this regard, it 
is important to note that the Chief Medical Director for VA 
is located in Washington D.C. and that most, if not all, of 
the independent medical expert's utilized by the Board under 
38 C.F.R. § 20.901(d) are located in the United States.  
However, in order to effectively evaluate the veteran's 
disability, to address the questions submitted to the Board 
by the veteran's representative on September 13, 1999, and in 
light of the Court's decisions in DeLuca v. Brown, 8 Vet. 
App. 202, 205-6 (1995) and Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), the undersigned believes that a current 
physical examination is necessary.  Further, as the VA is to 
obtain x-ray studies from a VA Medical Center, the 
opportunity to obtain a current evaluation becomes clear.  
This evaluation will not preempt the IME or CMD report, but 
will provide additional information that will assist the 
independent expert in evaluating this claim.

In a second letter received at the Board in February 2000, 
the veteran's representative indicates that he wishes to meet 
with a representative of the Board or a Board Member to 
"discuss the content of the engagement letter to IME."  If 
the veteran's attorney re	quires a hearing to provide 
additional argument to the Board, he may make such a request.  
However, the Court's mandate in this case is clear.  The 
Court has stated that the appellant's counsel should have the 
opportunity to submit a "draft of such letter" to the 
Secretary's representative here in Washington, D.C., and that 
the engagement letter should be prepared though that 
representative, in consultation with the appellant's counsel, 
for the Board to send pursuant to 38 U.S.C.A. § 7109 (West 
1991) and 38 C.F.R. § 20.901(d) (1999).  If the veteran 
wishes to submit independent medical evidence, he may do so.  
In any event, the final responsibility for the IME or CMD 
engagement letter lies with the Board, in consultation with 
the appellant's counsel.  Consequently, the Board will not 
directly meet with the veteran's representative on this issue 
to discuss the content of the engagement letter, but will 
take into consideration his recommendations for the questions 
to be presented to the individual preparing the IME or CMD 
report, as it has done in the preparation of this REMAND.

In light of the representative's most recent request, the 
Court's decision in this case, and in view of the state of 
the record, further development, as specified below, is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected Pott's disease.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  A copy of this 
REMAND must be reviewed by the examiner.  
All necessary tests should be performed, 
including x-ray studies.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the service-connected 
disability.  The examiner should provide 
responses to the following questions:  



(a) Does the veteran currently have 
active Pott's disease? 

(b) What are the manifestations of 
the service-connected Pott's 
disease, if any?  The range of 
motion of any body part impacted by 
this disability, including the back, 
should be specifically noted.   

(c) The veteran appears to have 
complaints of pain that he 
attributes to his service-connected 
disability.  The examiner must 
specifically comment on the presence 
or absence of any objective 
manifestations that would 
demonstrate functional impairment 
due to pain attributable to the 
service-connected disability, such 
as pain on movement, swelling, 
deformity or any other objective 
finding that supports or does not 
support the level of subjective 
complaints.  

(d) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of this 
service-connected disability?  If 
so, the examiner should comment on 
the severity of the incoordination 
and the effect incoordination has on 
his ability to function.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical records obtained by 
the veteran on remand.  The 
readjudication of the veteran's claim of 
must be within the analytical framework 
provided by the Court in DeLuca v. Brown, 
8 Vet. App. 202, 205-6 (1995), and it 
must consider all pertinent diagnostic 
criteria.  The case should then be 
returned to the Board for preparation of 
the IME or CMD report.  The veteran is 
advised that any additional claims will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




